 530DECISIONSOF NATIONALLABOR RELATIONS BOARDRedwing Carriers,Inc.andTeamsters,Chauffeurs,Warehousemen and Helpers Local Union 991, a/wInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, IndCase 15-CA-5465June 9, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn September 29, 1975, Administrative Law JudgeBernard Ness issued the attached Decision in thisproceeding Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled cross-exceptions and a brief in support thereofand in opposition to General Counsel's exceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, only tothe extent consistent herewith, and to adopt his rec-ommended Order, as modified hereinA Independent Violations of Section 8(a)(1) of theActWe agree with the Administrative Law Judge thatTerminal Manager Russell's remarks to employeeLaMont that it had been reported to him that La-Mont was a "navigator" of the Union and that cus-tomers would withdraw business from Respondentand that drivers would be replaced by owner-opera-tors if the Union was voted in constituted a creationof an impression of surveillance and threat of job lossin violation of Section 8(a)(1) of the ActWe likewiseagree that Russell's solicitations of employees La-Mont and Cook to discourage other employees fromsupporting theUnion were violative of Section8(a)(1) of the ActWe also agree with the Administrative Law Judgethat Pensacola Terminal Manager Bass' actions ininterrogating employee Edwards as to whether hehad heard anything about the Union and the subse-quent statement to Edwards that if the Union weresuccessful Respondent would convert to owner-oper-ators completely were violations of Section 8(a)(1) ofthe ActB The DischargesRespondent's actions in discharging employeesByron Duane Lowe, Joseph Turner, and Jack Ed-wards were alleged in the complaint to be violative ofSection 8(a)(3) of the Act The Administrative LawJudge found a violation with respect to Lowe's dis-charge and failed to find violations with respect tothe discharges of Turner and Edwards Contrary toRespondent's exceptions to the former finding, andin agreement with General Counsel's exceptions tothe latter, we find all three discharges were predicat-ed on the employees' union activities and were,therefore, in violation of Section 8(a)(3) of the ActThe Administrative Law Judge's findings with re-spect to Lowe's discharge are fully supported by therecord and we find no basis in Respondent's excep-tions for reversing them1Joseph Turner's dischargeThe Administrative Law Judge, as well as our dis-senting colleague, accepts Respondent's contentionthat Turner was discharged on August 28, thus limit-ing his pretermination union activity to his signingan authorization card The facts, however, belie thisconclusion Boshell's own testimony is explicit thaton August 28 he told Turner that he could not makea final determination "one way or the other" on hisstatus until he had checked out the complaint he hadreceived on him from a customer Boshell further tes-tified that all he could do was stop him from runningbecause "I can't terminate until I got all the informa-tion in " There is no evidence of record that Respon-dent did anything to terminate Turner's employmentstatus from that date until Turner's conversationwith Russell on October 7 During that period (Au-gust 28-October 7) Turner was unable to ascertainhis employment status despite repeated questioningof dispatcher Robert Turner and Boshell Respon-dent admits that Turner was neither given a copy ofthe complaint letter, nor was the receipt of such aletter even communicated to him, even when, on Oc-tober 7, he was finally told that he had been dis-chargedOur dissenting colleague's attempt to portrayTurner's October 7 call as an effort by a dischargedemployee to see if his status had changed totally ig-nores the overwhelming weight of the evidence to thecontraryBoshell'stestimonywas that it wasRespondent's practice when a customer complainedabout a driver to withhold disciplinary action untilall the facts could be investigated, while merely sus-pending the driver The Administrative Law Judgealso impliedly found such a practice with respect to224 NLRB No 73 REDWING CARRIERS, INCthe incident referred to below concerning CrawfordMoreover, Turner's testimony is undenied that onAugust 28 Boshell only told him that he could notrun "till further notice," pending receipt of the com-plaint letter, that Boshell had told him that he didnot know what the trouble was, and that "It mightnot even have been you " These facts do not supportthe dissent's version of Turner's October 7 call,which in fact had been precipitated by a call fromone of Respondent's dispatchers the previous day,first scheduling Turner for another run and then re-voking the request as a mistake Likewise, Re-spondent'svariousactions,whichhavebeenfound by the Administrative Law Judge and accept-ed by our dissenting colleague as violative of Section8(a)(1) and (3), all occurred simultaneously with theincidents relating to Turner's discharge These arethematerial and decisive facts, which, though leftunmentioned by our dissenting colleague, cannot beignored in drawing conclusions with respect toRespondent's dealings with TurnerWe therefore find, based on all the evidence, thatJoseph Turner was not finally terminated until Octo-ber 7, when he was so informed by RespondentAlthough not discussed by the Administrative LawJudge, the record contains evidence sufficient toshow that Joseph Turner, prior to his discharge onOctober 7, before he was finally terminated, had en-gaged in union activities which were known to Re-spondent Thus, it is uncontested that Turner signedan authorization card on August 8, 1974,' and at-tended union meetings on September 14 and 29 Healso accompanied fellow employee LaMont to Pen-sacola in September, where they picked up unioncards that had been signed by employees at that ter-minalRespondent's knowledge of Turner's union activi-ty is established by his testimony that just after Bo-shell told him that he could not run until a customercomplaint had been checked he was talking to anoth-er employee named Reed, telling him that he hadjustbeen laid off until further notice Reed asked if hethought it was because he had been helping organizeThe conversation took place beside the window be-tween the drivers' room and the dispatch room Su-pervisor Robert Turner interrupted the conversationby opening the window and stating, "You know, ifyou're successful in bringing the Union in, that MrRussell is going to bring in lease operators to takeyour place " Neither Reed nor Robert Turner testi-fied, and Joseph Turner's testimony stands uncon-testedMoreover, the Administrative Law Judgecredited dispatcher Harmon's testimony that on Au-IAll dates hereafter are in 1974531gust 30 he had a conversation with Boshell whereinBoshell said that he knew that Joe Turner, Lowe,LaMont, and James Turner had signed union cardsIn light of the record, including the various inde-pendent 8(a)(1) violations found above establishingRespondent's union animus, as well as the timing ofTurner's discharge only a week before the election,we find that General Counsel has made outa primafaciecase that Respondent's discharge of Turner vio-lated Section 8(a)(3) of the ActWe now turn toRespondent's claim of justification which the Ad-mimstrative Law Judge acceptedRespondent introduced testimony from Remick,the plant manager of one of its customers, that hehad discovered one of Respondent's drivers in hisofficeafter hourson August 20 He testified that, notrecognizing the driver, the next day he had the officepersonnel check the bills of lading for the previousday and thereby determined that it was Joseph Turn-erOn that basis he called Boshell, complained ofTurner's actions, and barred him from making fur-ther deliveriesRespondent claims that this complaint was the solereason for Turner's termination pursuant to a long-standing company rule making any driver barred bya customer subject to immediate dischargeThe Administrative Law Judge noted the fact thatTurner's bill of lading and log for August 20 estab-lished that he arrived at Remick's plant at 10 30 a inand left at noon, but nevertheless dismissed the dis-crepancy as a mistake on Remick's part not render-ing the remainder of his testimony suspect In addi-tion, the Administrative Law Judge failed to mentionother uncontested evidence which in our opinion un-dermines Respondent's defense to the extent that itmust be rejected, especially in light of the evidencesupporting the General Counsel's caseThus, Boshell testified that it was normal proce-dure to investigate complaints about drivers, and in-deed this practice is relied on by the AdministrativeLaw Judge to distinguish a previous complaintwherein a driver named Crawford was barred but notdischarged inasmuch as the investigation failed tosubstantiate the charge Nevertheless, it is uncontest-ed and unexplained that Remick's complaint aboutTurner was not investigated until after his dischargeand he was never confronted with either the natureof the charge or the identity of the complainant HadRespondent followed its normal procedure inTurner's case, a simple check of his August 20 bill oflading would have either shown that Remick wasmistaken about his obviously tenuous identificationof Turner or at least led to a further investigation todetermine if discharge was justifiedOn the basis of the entire record, we find 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's defense to be a pretext, the actual mo-tivation behind Turner's discharge being his unionactivities In reaching our conclusion, we find it un-necessary to discredit Remick's testimony that hecomplained about Joseph Turner on August 20, inas-much as Respondent's actions in response to thatcomplaint show that it was merely seized upon as aconvenient way to get rid of a known union advo-cateWe, therefore, find Respondent's action in dis-charging Joseph Turner on October 7, 1974, to be inviolation of Section 8(a)(3) of the Act2 Jack Edwards' dischargeEdwards was terminated on September 23, the fi-nal day on which the consent election agreement wassigned, purportedly because he failed fully to disclosehis driving record in his application for employmentThe Administrative Law Judge found that Edwardshad engaged in substantial organizing efforts prior todischarge and that Terminal Manager Bass, the manwho effected the discharge, had prior knowledge ofEdwards' union activities However, the Administra-tive Law Judge failed to find Edwards' discharge vio-lative of the Act, inasmuch as he found there is noevidence that Respondent had knowledge of Ed-wards' union advocacy when Respondent's safety di-rector,Mastrona, first discovered the discrepancy be-tween Edwards' application and the transcript of hisdriving record from the Motor Vehicles Departmentand ordered his dischargeThe Administrative Law Judge's findings as to Ed-wards would be more persuasive had Respondentdischarged Edwards at the time Mastrona first or-dered the action taken However, as Mastrona him-self testified, in the usual situation involving a discre-pancy between a driver's application and his record,the ultimate decision as to whether an explanationwould be sought and accepted was left up to the ter-minal manager Here Kelly, the terminal manager atthe time, decided to allow Edwards to remain withRespondent, despite his incomplete application, inlight of his ability as a driverWe note that the Ad-ministrative Law Judge found that the evidence es-tablishes that other drivers with worse driving rec-ords who also did not completely disclose their pastrecords in their applications were allowed to remaininRespondent's employWhen asked, neither Mas-trona nor Bass could provide convincing testimonyfor the obvious inconsistency in the treatment of Ed-wards, and the Administrative Law Judge specifical-ly discredits their rationalizations In view of the Ad-ministrativeLaw Judge's findings concerning theRespondent's past practice, Edwards' lack of full dis-closure could not have provided a legitimate businessreason for his discharge, particularly since Kelly,with full knowledge of the circumstances, permittedhim to remain employed Where an employee is dis-charged in the context of established union animusas evidenced by our findings of violations of Section8(a)(1) and (3) of the Act, at a time when his unionactivities are known, and the reason advanced forsuch action has been discredited, we conclude, con-trary to the Administrative Law Judge and our dis-senting colleague, that the discharge was illegallymotivatedWe find that the record shows that the only otherbasis for distinguishing Edwards from drivers whowere allowed to remain in Respondent's employ washis known union advocacy and the imminence of theelectionAccordingly, Edwards' discharge was viola-tive of Section 8(a)(3) of the ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Red-wing Carriers, Inc, Creola, Alabama, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied1Substitute the following for the AdministrativeLaw Judge's paragraph 2(a)"(a)Offer Byron Lowe, Joseph Turner, and JackEdwards immediate and full reinstatement to theirformer positions or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudiceto seniority or other rights and privileges and makethem whole for any loss of pay they may have suf-fered in the manner set forth in the section of theDecision entitled `The Remedy ' '2Substitute the attached notice for that of theAdministrative Law JudgeCHAIRMANMURPHY, concurring in part and dissent-inginpartIagree with my colleagues that Respondent violat-ed Section 8(a)(1) of the Act as alleged in the com-plaint, and that employee Byron Duane Lowe wasunlawfully discharged However, I cannot agree withtheir findings, contrary to the Administrative LawJudge's, that the discharges of employees JosephTurner and Jack Edwards were also discriminatorilymotivatedWith respect to Turner, in order to sustain theirfinding of unlawful discharge, my colleagues areforced to engage in a fiction, namely, "that he wasnot finally terminated until October 7, when he was REDWING CARRIERS, INC533so informed by Respondent" For if Turner's em-ployment with the latter had been terminated on Au-gust 28 when he reported for work, as I believe thefacts establish, there is no basis for finding his dis-charge unlawful, since at the time of that event Re-spondent had not yet learned of Turner's union ac-tivity (then limited, as it were, to his signing anauthorization card 20 days earlier) Only after Turnerwas informed "he could not run," did the incidentsoccur on which my colleagues rely to establish suchknowledgeHence, their position is clearly withoutfoundation if Turner's discharge occurred on the ear-lier of the two datesIn the discharge interview on August 28, Boshell,the dispatcher, made it plain to Turner that he couldnot drive again for Respondent because of two cus-tomer complaints lodged against him As Turner tes-tified, "Mr Boshell told me he had orders from Tam-pa not to work me anymore"While Boshell'sremarks that he was awaiting a letter from one of thecustomers 2 confirming the latter's complaint mayimpart some ambiguity to the fmality of the dis-charge, as conveyed to Turner, the clear tenor ofsuch remarks was that Turner was terminated as ofthen unless the letter did not confirm the gravity ofthe customer's complaint as orally communicatedBut notwithstanding this vague hint at a possible re-consideration of the discharge action taken againstTurner, which depended wholly on the customer'swritten complaint setting forth something differentthan orally recounted, it seems clear that Turner, aswell as Boshell,understood, as Turner's above testi-mony indicates, that he was no longer in the employof the Respondent unless he heard otherwise 3 Inother words, the impact of Boshell's discharge state-ments was, to put such in the vernacular of our times,"don't call us, we'll call you"-if everRespondent subsequently received the letter con-firming the complaint, and insofar as it was con-cerned, the matter of Turner's employment with itstayed closed effective August 28, the day it refusedto let him further drive for it Thus, when over amonth later Turner called to ascertain if since that2Halby Division,Argus Chemical Corporation According to the testimo-ny of John Russell,the manager at the Creola terminal,a complaint againstTurner from Contact Battery `was ignored '3Boshell s testimony that he told Turner that he could not make anydetermination`one way or the other"and "can't terminate until [he] got allthe information in" is not inconsistent with this conclusion,as the majorit)implies To the contrary,such remarks are indicative only of the fact that asI have stated here,if the customer complaint was confirmed in writing thedischarge would stand The crucial fact ignored by the majority is thatwhatever else Boshell said to Turner on August 28 he clearly stated andTurner just as clearly understood,that the latter could not run for Respondent because of the customer complaint,and Boshell's testimony that he"discharged"Turner upon receipt of the letter about a week later withoutfurther ado only serves to emphasize thepro formanature which this confir-matory step bore to the earlier discharge actiondate there might have been a change in his status asan ex-employee, the factual response simply was thatthere had not been,4 and it was in that context thatthis information, on which my colleagues erroneous-ly place their reliance, was received by TurnerIn view of the foregoing, and for thereasons setforth by the Administrative Law Judge as well, I can-not find a violation of the Act with respect toTurner's situation, and I would dismiss the complaintin that regardAs for Edwards, the reasons for reversing the Ad-ministrative Law Judge are even less compelling Themajority does not quarrel with the AdministrativeLaw Judge's finding that there was no evidence toestablish that Respondent had knowledge of Ed-wards'union sympathieswhenMastrona,Re-spondent's safety director, on August 8, ordered hisdischarge upon discovering, during the course of aroutine check on Edwards' safety record,' a discrep-ancy between the employee's driving applicationand the transcript of his driving record on file at theMotor Vehicles Department Instead, they seize uponthe fact that the order to discharge Edwards was notthen carried out by Kelly, the terminal manager, whosubsequently was replaced by Bass 6 However, theyignore the following factsThat Mastrona did notwork out of the Pensacola terminal where Edwardswas employed but out of the headquarters office inTampa, that Mastrona was unaware of Kelly's fail-ure to carry out his order until about September 22when he discovered from paperwork crossing hisdesk that Edwards was still employed, and thatforthwithMastronacalled Bassand instructed himto carry out the order which Kelly had disobeyedIn view of the above facts, I agree with the Admin-istrativeLaw Judge, for similar reasons, that the4 The majoritys findingthat between August28 and October7Turnerwas unable to ascertainhis employmentstatus despite repeated questioningof dispatcherRobertTurnerand Boshell overstates the facts,to say theleastand suggests a conclusionwhichisunwarrantedOn August 30 Joseph Turnertestified he calledRobert Turner merely tofind out if the letterhad been receivedand wastold that it had not been Thatwas the extent ofTurner s questioning on that occasion He testified that on September 3he visitedthe terminaland spoketo Boshell whoin answer to a similarquestionreplied thatthe letterhad not yet arrivedin the mailThat was thegist of thatinquiry into his ` employmentstatus 'The two incidentstogetherconstitutethe entire efforts ofTurner ` toascertain his employment statusuntilOctober 7 when he called to check outtwo calls he had received theday before from "Don' apparently a dispatcher who first hadcalled toschedule him for arun and next to cancel itTurner on October 7was toldby Robert Turner thatDon had `called the wrong man He should havecalledJamesTurner (another driver on the Respondents payroll) There-after Turnerspoke to Russell who confirmed the fact that he had beendischarged on August28 because of a customer complaint5 It was standard operating procedureto check outall new hires as Ed-wards was in this manner6 The majoritynotes that in the usual situation the terminal manager isleftwith theultimate decision to terminate after seeking an explanation fora drivers failure tosubmitan accurate applicationWhateverthe `usualsituationmay be itis clear that Mastronadid not,in Edwards' case leavethe decisionto KellyAs Mastrona s uncontradicted testimony establisheshis order to discharge Edwards wasunequivocaland final 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel did not prove his case concerningEdwards Clearly, Mastrona, at the time he instruct-ed that Kelly dismiss Edwards, had no reason to ex-pect that his instruction would not be followed Justas clearly, when several weeks later, on September22, he found out that Kelly had disregarded it, hetook immediate action to have the discharge orderimplemented by Bass, Kelly's successor as theterminal'smanager There is no evidence showingthatMastrona had found out before then that Ed-wards had not been discharged, as originally ordered,or that Mastrona subsequently learned of that otherthan as he testified In such circumstances, the lapsein time between the decision and initial order to ter-minate Edwards, both made on August 8, and thedate the discharge finally was effected, September23, is wholly explainable without the need to infer anunlawful motive as arising in the interimCertainly,Mastrona, whose authority was floutedand ignored by a subordinate without his immediateknowledge, had every right to insist that such author-ity be fully observed when the insubordination andits resultant inaction came to his attention Nor doesthe fact that in the intervening time Respondentgained the knowledge it lacked of Edwards' unionadherence when first it ordered his dismissal alterthat conclusion It is axiomatic that an employee'sparticipation in union activities will not insulate himfrom discharge I Without affirmative evidence that islacking here to show that Mastrona's reordering ofEdwards' discharge was at least in part motivated bysuch activities, I cannot join my colleagues in theirconclusion that he was discharged in violation of theAct I therefore dissent from their failure to dismissthe portions of the complaint on which they makesuch a findingWE WILL NOT threaten employees with loss ofjobs or other reprisals for engaging in union ac-tivitiesWE WILL NOT create the impression we arespying on the union activities of our employeesWE WILL NOT ask employees to speak to otheremployees against supporting a labororganiza-tionWE WILL NOT discharge or otherwise discrimi-nate against our employees because of theirmembership in, or activities on behalf of, Team-sters,Chauffeurs,Warehousemen and HelpersLocal Union 991, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind, or any other labororganizationWE WILL NOT in any othermanner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform labor organizations, to join orassist theabove-named Union or any other labor organi-zation, to bargain collectively through represen-tatives of their own choosing, to engage in con-certed activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activitiesWE WILL offer Byron Lowe, Joseph Turner,and Jack Edwards immediate and fullreinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent posi-tions,without prejudice to their seniority orother rights and privileges previously enjoyed,and WE WILL make them whole for any loss ofearnings they may have sufferedas a result oftheir discriminatory discharges with interest at 6percent per annum7Tennessee Plastics, Inc,203 NLRB 1 (1973), andStar News NewspapersInc,138 NLRB 1003, 1004 (1970) My colleagues look to the inconsistencyof Respondent's treatment of Edwards vis-a vis other drivers who did notfully disclose their past driving records in their applications as proof that thedischarge was discriminatorily motivated But that ignores the fact thatMastrona's order to discharge Edwards was as inconsistent with the treat-ment of those drivers when it was first given without knowledge of Edwardsunion activates as when it subsequently was reiterated with such knowledgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully interrogate our em-ployees regarding their union membership, ac-tivities, or sympathiesREDWING CARRIERS, INCDECISIONSTATEMENT OF THE CASEBERNARD NESS,AdministrativeLaw Judge Upon acharge and an amended charged filed by the above-namedUnion on October 7 and November 15, 1974, respectively,'a complaint, dated December 3, 1974, was issued againstRedwing Carriers, Inc 2 The complaint, as amended at thehearing, alleged that Respondent violated Section 8(a)(3)and (1) of the Act by discharging Joseph A Turner, ByronDuane Lowe, and Jack N Edwards The complaint furtheralleged independent unlawful conduct by the Respondentin violation of Section 8(a)(1) of the Act The RespondentUnless otherwise indicated, all dates hereinafter refer to 19742The formal papers were amended at the hearing to show the correctname of the Respondent as it appears in the caption REDWING CARRIERS, INC535denied it has engaged in the alleged unfair labor practicesHearing was held before me on January 22-23 and April1-2, 1975Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bythe General Counsel and the Respondent, I make the fol-lowingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTBased upon the pleadings, I find that the Respondent, aFlorida corporation, is engaged in the furnishing of freighttransportation services from its terminals in Creola, Ala-bama, and Pensacola, Florida During the 12-month periodpreceding the issuance of the complaint, the Respondent,from each of these two facilities, derived gross revenues inexcess of $50,000 from its business of furnishing freightservices directly to points located outside the States of Ala-bama and Florida, respectively Based on the foregoing,and as admitted in Respondent's answer, I find that theRespondent is engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(6) and(7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatTeamsters, Chauffeurs, Warehousemen and Helpers LocalUnion 991, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Ind,herein called the Union, is a labor organization within themeaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA IntroductionThe Union has had a contractual relationship with theRespondent covering the employees at the Tampa andTaft, Florida, terminals The Union commenced an organi-zational campaign among the employees at the Creola, Al-abama,3 and Pensacola, Florida, terminals in July On Au-gust 30, the Union filed a representation petition seekingan election in a unit composed of the employees at bothterminalsBased upon a stipulation for consent electionagreement executed by the Company and the Union onSeptember 20 and 23, respectively, elections were then con-ducted on October 10 in two units (1) All truckdrivers andshop employees at the Creola terminal, excluding all officeclerical employees, lease drivers, watchmen and/or guardsand supervisors as defined in the Act (2) All truckdriversat the Pensacola terminal, excluding office clerical employ-ees, lease drivers, watchmen and/or guards and supervisorsas defined in the Act A majority of the valid votes castwere in favor of the Union in each election and on October21 the Union was certified as the collective-bargaining rep-resentative in each of the two units The dispatchers wereexcluded from the unitsThe Respondent is headquartered in Tampa, Florida,with terminals located in other cities in Florida and Ala-bama in addition to the two terminals involved herein Ofthe approximately 67 employees at both terminals, about50 are drivers The Creola operation is a regular truckingoperation with the dispatchers sending the drivers on over-the-road hauls The drivers receive as compensation a per-centage of the gross revenue of the load At the Pensacolaoperation, the drivers work in two-man teams, operatingthe same tractor-trailer rig on different shifts The driversmake three runs to and from the terminal and the sulphurfields, receiving a flat amount per run John Russell is theterminal manager of the Creola terminal, as well as opera-tions manager in charge of all Alabama and the PensacolaterminalsBillBoshell is the assistant terminal managerand chief dispatcher at Creola and his duties extend to thePensacola operation At the Pensacola terminal Mr Kellywas the terminal manager until September 5 when he wassucceeded by George Bass The maintenance operationsfor both terminals, in the main, are located at Creola underthe supervision of Don Logan All the individuals abovenamed are admitted supervisorsThe General Counsel contends, and the Respondent de-nies, the dispatchers at the Creola terminal are supervisorswithin the meaning of the Act The Creola terminal is inoperation around the clock with a dispatcher on duty oneach of the three shifts During the relevant period herein,Robert Turner was the dispatcher on the day shift andMarion Eubanks and Junius Harmon were the dispatcherson the other two shifts Boshell and Russell are normally atthe Creola terminal only during the daytime hours andleave by 5 p in Thus, for more than half of the day's opera-tion, no admitted supervisor was present at the terminalTurner prepares the dispatch schedule for the followingday and assigns drivers for specific runsWhen changes areto be made in assignments during one of the other shifts,the dispatcher on duty effects the change The dispatchersare salaried whereas the drivers receive a percentage of thegross revenue of the load There are approximately 30 driv-ers on the board at the terminal Dispatchers have the au-thority to send a driver home if he appears unfit for duty orrefuses to take a specific load There is a conflict of testi-mony as to the authority of the dispatcher to dischargedrivers, but I find it unnecessary to resolve this conflict Itappears, based on the foregoing, the dispatchers exercisesignificant authority over the drivers and exercise mean-ingful independent judgment in the assignment of work tothe drivers I find and conclude the dispatchers are supervi-sors within the meaning of Section 2(11) of the Act dB IndependentActs of Interference,Restraint,and CoercionIJames LaMont, a driver at the Creola terminal, wasinjured in a job-related accident and was at home conva-lescing when he received a call on September 17 from dis-patcher Robert Turner to report to the terminal to see Rus-3Referred to sometimes in therecordas the Mobile terminal4Groendyke Transport, Inc171 NLRB 997 (1968) 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDsells LaMont credibly testified Russell told him someoneno longer connectedwith the Companytold them LaMontwas the"navigator"of the union campaign and was gettingpeople signed up Russell saidhe couldnot understandwhy LaMontwanted a union and pointedout LaMont wasthe second highest paid man at the terminal despite notbeing high in seniority Russell said he knew ifthe Unionbecame the bargaining representative the Respondentwould lose business because their customers would thendivert business to other carriers Russell stated the Respon-dent would replace the drivers with owner-operators Rus-sell said LaMont was respectedby the otherdrivers andasked him to talk to the other drivers about the Union-"that he would appreciateanything I do tohelp defeat theunion so it looked better forhim if wedefeated the union "Russell,in his testimony,admittedcalling LaMont to theterminal for the purpose of discussing the union situationHe admitted discussingLaMont's highearningswhencompared to his seniority standing He indicatedthat witha union drivers wouldprobably bedispatchedby seniority,and his earnings,as well as those of others with low senior-ity,would beaffectedRussell admitted discussing loss ofbusiness and admitted this information was not impartedto him by customers He was not asked about bringing inowner-operators or about solicitingLaMontto talk toother employeesI find Russell's remarksto LaMont thatithad been re-ported LaMont was a "navigator"of the union campaignwas of such character as to create an impression of surveil-lance in violation of Section8(a)(1) of the Act 6I find thatRespondent threatened job loss in violationof the Act byRussell's statements that its customerswould withdrawbusiness from the Respondent and the drivers would bereplaced by owner-operators if the Union was successful 7Russell's solicitationof LaMontto discourage other em-ployees from supportingthe Unionwas undertaken in thecontext of other unlawful acts and Ifind such conductlikewise violativeof the Act2Willie Crook,a mechanic's helper stillemployed bythe Respondent testified he was called to Russell's officetogether with anotherhelper,MickeyMoore,on October7Russell firsttold him a storyabout "a dog and a bone "Russell thenreviewedthe raisesCrook hadreceived todateAccording to Crook,Russelltold him "therewouldn'tbe any more raises periodbesides whatthe union givesyou " Crooktestified Russell also offered him $50 to solicitemployees not to votefor the UnionHe testified the re-ceipt of the $50 was contingentupon the Umonlosing theelectionThe Union won, Crookdid not get the $50 Rus-sell testifiedhe diddiscuss the union campaignwith Crookand Moore in his office and related the "dog and bone"storyHe testifiedhe reviewed the historyof the increasesCrook hadreceived during his employmentHe told Crookif the Unionwon the Respondentcould notbe as flexibleas in the pastwithraises anditwouldbe unable to give5LaMont returned to work in mid-December and was still employed atthe time of the hearing6PfasticordCompany,168 NLRB 135 (1968)7 Blaser Tool& Mold Company,196 NLRB 374 (1972)8Moore was no longer employed by the Respondent at the time of thehearing and was not called as a witnessthem any increases otherthan thatwhich was negotiatedwith the Union Althoughhe denied offeringCrook anymoney in connection with the union campaign,he was notasked whether he solicitedCrook todiscourage other em-ployees from supportingthe UnionCrook didnot impress me as a witness who related thesubstanceof hismeeting with Russell with certitude andconvictionRather,I believe Russell's account of his state-ments concerning future raises was the more reliable Nordo I believe Russell offeredCrook moneyto solicit otheremployees On the other hand, in absenceof a denial byRussell and since a similar appeal was made by Russell toLaMont,I find Russell solicitedCrook todiscourage otheremployees from supportingthe UmonIn light of my earli-er finding concerning unlawful conduct by Russell, I findhis solicitationof Crook violative of the Act3TheGeneral Counsel has alleged the Respondent in-stituted a wage increaseat thePensacola terminal in anattempt to persuade the employees to reject theUnion ThePensacola drivers are paid a fixed rate for each run At ameeting of Pensacola employees with management repre-sentatives on September7, the primary purposebeing tointroduce Bass as the new terminal manager, an open dis-cussion ensued relating to working conditions,safety fea-tures,etcThe Unionwas not mentionedat all9 Com-plaints were registeredby employeesabout the amountsbeing received on runs, and employees commented theywere entitledto highercompensation for certain runs Rus-sell explainedthe Company would firsthave to receive arate increase from its customers so that it could pass on theadded revenueto the employeesRussell saidhe would tryto get the rate increasedThe Respondent had, in themeantime,applied for an increase,and unbeknownst toRussell at the time of the meeting, the application had beenapproved,and the higherrate to the customer had beeneffectedOn September17, the formalannouncement wasmade of the increased driver rates for certain designatedruns effective as of September1Under thecircumstancesdescribed above,I find theevidence insufficient to estab-lish that thegranting of the increase was motivated to in-terferewith the organizational campaign I shall recom-mend dismissal of this allegation4Edwardstestifiedthat several days beforehis dis-charge,10 en route backto thePensacola terminal withBass, theystopped ata restaurant Bass askedhim if hehad heardanything about the Umon Edwardsreplied heheardthe petitionhad been signed and an election was tobe held 11Bass saidif the Unionwas successful the Re-spondentwould convertto owner-operators completelyBass denied any conversationwith Edwardsabout theUnion after he becameterminal manager I credit Edwardsand find, as alleged by the GeneralCounsel,the Respon-dent here,too, threatened job loss if theUnionbecame thebargaining representativeof the employees,and engaged inunlawful interrogationin violationof Section 8(a)(1) of theActs The Union s petition had been filed on August 3010He was discharged on September 2311The stipulation for consent election agreement was signed by the Re-spondent on September 20 REDWING CARRIERS, INCC TheDischarges1Byron Duane LoweLowe had previously worked at the Creolaterminal fromFebruary to September 1973 when he was terminated Hewas reemployed by Boshell as a driver at Creola in January1974 He was discharged on August 28 The General Coun-sel contends Lowe was discharged because of his unionactivitieswhereas the Respondent contends he was dis-charged for tampering with the governor on one of theRespondent's tractorsAll tractors are equipped with governors to regulate therevolutions per minute which the engine turns The gover-nor is set by shop personnel at a maximum of 2,300 rpmsand a seal is affixed to prevent tampering with the gover-nor If the governor is set at a higher rpm, the tractor willnot only go faster but the engine will eventually blow On anumber of occasions seals were reported by the drivers tobe missing and the drivers were permitted to take out thetractors after an inspection to insure the governors wereproperly set Over a period of time, the Respondent ex-pressed concern because governors were set too high, but ithad been unable to discover the drivers responsible Acompany rule (rule 62) states in pertinent part, "any driverwho tampers with the, governor on a truck he drives issubject to dismissal " In July 1973 Russell issued a noticeto all drivers stating that unknown drivers had been tam-pering with the governors and, if the identity of such driv-ers became known, immediate termination would result Ina June 1974 memorandum issued by Russell to his terminalmanagers, Russell reminded them of the problem of driverstampering with governors and discussed preventive mea-sures by spot checks and pretrip inspections Lowe was notassigned to any particular tractor As he testified, during a1-month period he could drive as many as 15 differenttractorsOn August 15 he went on a run in tractor #541and returned to the terminal about 7 p in that eveningLowe testified that when he returned to the terminal fromhis run he reported to one of the mechanics the rpms weretoo high He was not certain who he reported this to, butthought it was Willie Crook, a mechanic's helper He testi-fied the mechanic checked the rpms in his presence but didnot say anything The mechanic did not look under thehood to examine the seal Lowe testified that before he hadgone out on his run he made a pretrip inspection and notedthe seal was affixed He however, did not look to examinethe seal when he returned All he reported to the mechanicwas that the rpms were too high That was the last timeLowe drove #541 He thereafter drove other tractors OnAugust 27 he called the terminal and asked Robert Turnerifhe was set up for a run Turner said he had no assign-ments for him but Lowe should come in the next morningto see Boshell The next morning Lowe came to the termi-nal Boshell was not there and he spoke to Robert Turnerwho told him he had orders to terminate Lowe for breakinga seal Lowe then spoke to Russell who told him he couldcome back the following day for his termination papersThat same evening, Lowe telephoned Boshell at his homeand asked why he had been fired Boshell replied it was forbreaking the seal on #541 Lowe pointed out he had last537driven that tractor on August 15 and asked why it took solong to discharge him Boshell explained that he had beenbusy in Pensacola and had not had time to get around toit 12 Lowe testified he had never broken a seal or tamperedwith a governor He testified that once before, about June,he had reported the rpms were too high on another tractorHe had reported broken seals a number of timesJohnny Underwood, a driver still employed by the Re-spondent, was called as a witness by the Respondent He isthe driver who regularly was assigned to tractor #541 OnAugust 16 he inspected #541 before going out on a runHe noticed the seal was missing and then raced the engineand discovered it was turning up to about 2,600 rpms Hereported this to mechanic Phillip Nabb Underwood hadlast driven #541 on August 14 and did not work on August15PhillipNabb, a mechanic still employed by Respon-dent, testified that when Underwood reported the defectsto him he reported this to Russell The shop foreman, Lo-gan, was on vacation at this time Nabb said when he in-spected the tractor the governor was set at over 2,500rpms and the seal had been broken That same day hereplaced the seal and reset the governor Nabb testifiedthat on some other occasion Lowe had reported the rpmswere too high on another tractor However, on this particu-lar occasion, Lowe did not report the irregularity At thetime Underwood reported the defect to him on August 16,Nabb was unaware Lowe had been the previous driver onthe tractor Russell testified that Nabb reported the defectson tractor #541 He then checked and discovered Lowehad last driven the vehicle He alerted Boshell who wasthen in Pensacola of what had transpired They agreed ac-tion would be taken against Lowe when Boshell returnedto Creola Boshell testified that when he returned to Creolahe discharged LoweWillie Crook, a mechanic's helper still employed by theRespondent, testified as a witness for the General CounselHe testified Lowe returned the tractor to the shop and re-ported to him the rpms were too high Crook said he thentook the keys from the tractor and placed them on theforeman's desk According to Crook, it was not until thefollowing Monday that Nabb and he reset the governor Ido not credit his testimony His timecard introduced inevidence showed that on August 15 Crook had punched inat 6 42 a in and punched out at 241 p mIt is undisputedLowe did not return to the terminal until 7p mI find it was Underwood who reportedthe irregularitieson #541 to Nabb on August 16 I do not credit Lowe'stestimony that he reported the irregularity on the governorwhen he returned to the terminal on August 15 Prior to thedischarge of Lowe, no driver had been discharged forbreaking a seal or turning up the governor But seals hadbeen broken in the past and governors had been turned upImust profess some skepticism as to Respondent's expla-nation for not taking any action against drivers in the pastisThe Respondent had experienced equipment and personnel problemsat the Pensacola terminal and from the last week in July to about September5 when a new terminal managerBasswas appointed there, Boshell spentmost of his time at the Pensacola terminal He returned to Creola full timeon September 5 but thereafter was off work from September I I to January1975 because of illness 538DECISIONSOF NATIONALLABOR RELATIONS BOARDShop Foreman Logan explained it as followsJUDGE NESS If the employee reported that the gov-ernor was turned up and the employee that drove be-fore him did not so report, would you blame the per-son before him even if he denied it9THE WITNESS I think I would But I couldn't comeup and fire him for it because I couldn't prove thatunless I had known it had been checked out when hewent out and when he came back inJUDGE NESSWhat was so convincing about Loweas compared to other cases?THE WITNESSWell, the truck had been driven most-ly by one man and it was checked because the driv-er-one man had been driving-Underwood is a fastdriver I mean, he just normally runs-he holds themaximum speed that he can get away with And I hadkept an eye on his truck and the seal It had been onthere approximately a year I knew he had not messedwith it And there was just one day there that Lowehad drove his truck I had previous discussions withMr Lowe about previous trucks he had driven beingturned up And he denied it, which he told me hecome in and told me before I believe it was 553 thatthe truck was turned up But he had been driving it afew days and he didn't report it before he went out butI couldn't prove the seal was on it before he went outwith itBoshell also testified the Respondent couldn't "prove" it inthe past On the other hand, Russell's memorandum issuedin 1973 and another again in June 1974 clearly indicated aconfession that the Respondent had been unable to discov-er the perpetratorsLowe had signed a union card on July 27 and had solic-ited several employees in early August LaMont and hehad delivered union cards to the Pensacola terminal fordrivers to sign in early August 13 On the morning of August26, Lowe was at the fuel pump in the company yard to gasup the tractor prior to going out on a run Boshell at thetime was in the dispatcher's office The intercom systemallows a two-way conversation between the person near thepump and the individual in the dispatcher's office Theintercom is turned on by the dispatcher in the office Afterthe intercom was turned on, Lowe gave his mileage readingon the tractor and began fueling the tractor Lowe engagedin a conversation with a fellow employee, Mims, about theUnion while they were standing about 15-20 feet from thepump Lowe asked Mims to sign a card At about the timethey had finished talking and the tractor had been fueled,Boshell came up to them and, according to Lowe, in arather abrupt way, told Mims he wanted to see him in theoffice Immediately after, Lowe heard static on the inter-com and realized it had been open while Mims and he hadbeen talking about the Union Mims is still employed bythe Respondent but was not called as a witness by eitherparty Both dispatchers Eubanks and Harmon credibly tes-tified that when the intercom was open the dispatcher inthe office could hear employees at or near the pump con-versing I do not credit Boshell's testimony he did not over-13Corroborated by LaMonthear this conversation between Lowe and Mims I find thatBoshell overheard Lowe speaking favorably on behalf oftheUnion and soliciting Mims to sign a union card OnAugust 30, in a conversation between Boshell and dis-patcher Harmon about the Union, a conversation initiatedby Harmon, Boshell said he knew Lowe, together with JoeTurner, also named as a discriminatee in the complaint,LaMont, and a James Turner had signed union cards IcreditHarmon's testimony Boshell admitted discussingthe Union with Harmon on this occasion He did not denyidentifying the individuals as favorable to the Union Hisentire testimony as to this conversation followsQ Mr Boshell, have you ever had a discusssionwith Jake Harmon concerning union leaders9A I may have I probably have, yes sirQ When was that, sir9A It was along about the first of September, themiddle of September, something like thatQ Was that the conversation to which Mr Harmontestified to yesterday?A That I knew there was talk of a union9 Yes, sirQ No Yes, sir Did he raise the subject or did you?A I believe he asked me about it, if I had heardanything on itQ Mr Boshell, did you tell him or indicate to himin any way that the company was going to fire any-body?A No, sirQ Are you positive of that9A Yes, sirBut yet at another point in his testimony, he denied anyknowledge of the union activities of the alleged discrimina-teesAccordingly, I find that by August 26 the Respondentwas aware of Lowe's support for the UnionIam not persuaded the Respondent discharged Lowebecause it believed he had tampered with the governorRather, I believe the Respondent was seizing upon a pre-text to mask its real reason The incident concerning theseal and the governor was similar to many other instanceswhen drivers reported such irregularities But yet Lowe wasthe only one who was ever discharged, allegedly, becausehe turned up the governor In the past when a turned upgovernor was reported by a driver the Respondent wouldthen question the driver who had last driven the tractorThe Respondent took no disciplinary action against anyemployee who denied breaking a seal or turning up thegovernor-because the Respondent couldn't "prove" itBut here Lowe was not even given an opportunity to denysuch conduct Nothing was said to him about the seal orthe governor from August 16 to August 28 In the mean-time he continued to drive for the Respondent I am per-suaded the decision to discharge Lowe was not made whenthe governor incident was first reported on August 16Rather I believe the decision was made after the Respon-dent became aware of Lowe's support of the Union It wason August 27 that Robert Turner told Lowe to come in tosee Boshell I find unworthy of belief the explanations ofRussell and Boshell that the delay in effecting the dis-charge of Lowe was because Russell left it to Boshell andBoshellwas preoccupied at Pensacola Boshell did not REDWING CARRIERS, INC539spend all his time at Pensacola during this period He alsowas at Creola at various times during this same period Itseems implausible that under these circumstances the Re-spondent would have waited 2 weeks to discharge Lowe Ialso find it implausible to believe that Russell, himself theCreola terminal manager, and on the scene, would nothave discharged Lowe himself without waiting for Boshellto physically appear on the scene As it was, Robert Turnerfirst told Lowe he was discharged, not Boshell According-ly, I find that the Respondent discharged Lowe on August28 because of his support for the Union in violation ofSection 8(a)(1) and (3) of the Actdriver,CrawfordHarmon reported this to Boshell butcould not identify the individual who had called Crawfordwas not discharged But I find this incident dissimilar Bo-shell credibly testified that when Harmon reported this in-cident he called the customer and attempted to find outwho had registered the complaint, but nobody there knewanything about it He therefore felt there was insufficientbasis to take disciplinary action against CrawfordIam satisfied that the Respondent discharged Turnerbecause of a customer complaint not, as contended by theGeneral Counsel, because of union activities Accordingly,I shall recommend this allegation of the complaint be dis-missed2 Joseph TurnerTurner commenced his employment as a driver at theCreola terminal in May 1974 Other than signing a unioncard on August 8 given to him by Lowe, he did not engagein any union activity prior to his termination On August20 he made a run to Halby Division of Argus ChemicalCorp in LeMoyne, Alabama The following day, ColbyRemick, Halby's plant manager, called Boshell and said hedid not want Turner on his premises again Boshell re-quested that Remick write him a letter to this effect Rem-ick confirmed this in a letter dated August 22, directed toBoshell at Creola Remick, called as a witness for the Re-spondent, testified he found Turner in his office after officehours and Turner offered no explanation for his presencethere but just walked out 14 The next morning Remickchecked the bill of lading and identified Turner as the driv-erHe then called Boshell and explained why he did notwant Turner on his premises When Turner reported to theterminal on the morning on August 28, Boshell told him hewas waiting for a letter from a customer complaining aboutTurner and that until he saw the letter, Turner could not goout on a run 15 Turner questioned Robert Turner and Bo-shell about his status during the course of the next severaldays but was told the letter had not yet been received 16Finally, on October 7, Turner called Russell who, after ex-amining the file, told Turner he had been discharged effec-tiveAugust 28 because of customer complaints IRule 17 of the Company's rules provides that employeesare subject to immediate dismissal if they are barred by acustomer from making deliveries at the customer's place ofbusinessThe uncontroverted evidence disclosed the Re-spondent had uniformly terminated employees where acustomer complained about an employee and asked thatthe driver not be sent again to the customer's premises TheGeneral Counsel, in his brief, argues this rule was not uni-formly appliedHe refers to the testimony of dispatcherHarmon, who testified a customer had complained about a14The record shows that Turner arrived at Halby at 10 30 a in and left atnoon Turner denied being in Remick's office Remick was obviously mis-taken as to the time of day Turner was there I credit Remick in all otherrespects Interestingly, the record disclosed Remick had complained aboutanother driver in May 1974 The employee was discharged (Resp Exhs 9and 10)15Boshell had stopped at the Creola terminal to pick up equipment forPensacola16 Boshellsaid the letter came about a week later17 It will be recalled Boshell became hospitalized back on September I i3 Jack EdwardsEdwards commenced his employment on June 6, 1974,as a driver at the Pensacola terminal He had been a Team-stersmember about 6 years and signed a union card inabout mid-August He gave cards to two other employeesand spoke favorably about the Union to Bass both beforeand after Bass became terminal manager on September 5Edwards was discharged on September 23When a driver is initially hired he is required to fill out,together with his employment application, a report listingall accidents and traffic convictions within the preceding 3yearsAfter the driver is hired, the Respondent's safetydepartment in Tampa then verifies the employee's drivingrecord by obtaining a transcript of his record from theFlorida Department of Highway Safety and Motor Vehi-clesSafetyDirectorMastrona received Edwards' tran-script from the state agency on August 8 Several accidentsand convictions listed on the transcript were not shown onEdwards' employment application On this same date hecalled the Creola terminal and told Eubanks he had Ed-wards' driving record and Edwards was to be terminated 18Eubanks relayed the message to Kelly who was then termi-nal manager at Pensacola Kelly told Edwards of the direc-tive to discharge him but said he was a good driver andeverything would work out Kelly did not discharge Ed-wards 19 According to Edwards, sometime in mid-Augusthe picked up a copy of the transcript at the Creolaterminaland told Boshell one of the accidents listed in the transcriptdid not involve him and was incorrectly listed Boshell toldhim not to worry about it Boshell returned to the Creolaterminal full time on September 5 but then was hospital-ized September 11 On or about September 22, Mastronacalled Bass and wanted to know why Edwards had notbeen dischargedMastrona testified he had noticed fromsome paperwork crossing his desk that Edwards was stillemployed at Pensacola Bass, who was then terminal man-ager less than 3 weeks, said he would discharge EdwardsOn September 23, Bass told Edwards he was dischargedbecause of his driving record and gave him a copy of thetranscript received from the State Edwards disputed the18Although Mastrona was generally unconvincing and self-contradictoryin other areas of his testimony, the above finding is made basedupon Eu-banks corroborating testimony and the transcript receivedfrom the Statewith Mastrona s notations appearing thereon (G C Exh 3)19 Based upon Edwards' testimony Kelly, no longer employed by theRespondent, was not called as a witness 540DECISIONSOF NATIONALLABOR RELATIONS BOARDaccuracy of the report Shortly afterward, Bass checkedwith the highway patrol and noted the information regard-ing Edwards' driving record was identical to that on thetranscript received by the Respondent earlier Sometimeafter the discharge, Edwards himself cleared up his recordwith the Florida Department of Highway Safety and Mo-tor Vehicles and obtained a copy This copy did not list theaccident shown on the earlier transcript received by theRespondent and which Edwards claimed was not his ButEdwards never notified the Respondent of this correctionDocumentary evidence introduced in the record dis-closed other drivers had been retained by the Respondentdespite their having records at least as bad as that of Ed-wards and where they failed to list accidents and convic-tionsMastrona had not ordered their discharges when thetranscripts were received from the state agency Although Iam not satisfied with Mastrona's explanations for the in-consistency in the treatment of Edwards, I am not con-vinced Mastrona directed the discharge of Edwards on Au-gust 8 because of Edwards' union activity For at that timeEdwards had not even signed a union card, union activitywas in its infancy stage, and there is nothing to indicate theRespondent had any reason at that time to believe Ed-wards supported the Union Although the timing of Ed-wards' discharge itself on September 23 is somewhat suspi-cious,being effected just days after the Respondentexecuted the stipulated consent election agreement, I be-lieveMastrona's explanation for his call to Bass and theresulting discharge effected by Bass entirely plausible Ifind that the General Counsel has not proved by a prepon-derance of the evidence that Edwards was discharged be-cause of his union activities Accordingly, I shall recom-mend this allegation of the complaint be dismissedCONCLUSIONS OF LAW1Respondentisanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meaningof Section 2(5) of the Act3By engaging in the conduct described above in sec-tionIII,B,Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act4 By discharging Byron Lowe for engaging in union ac-tivities,Respondent violated Section 8(a)(1) and (3) of theAct5The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct6Except for the foregoing, Respondent has committedno unfair labor practices under the ActTHE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the ActIthaving been found that Respondent discriminatorilydischarged Byron Lowe, it will be recommended that Re-spondent be ordered to offer him full and immediate rein-statement, without prejudice to his seniority or other rightsand privileges and to reimburse him for any loss of pay hemay have suffered Backpay shall be computed on a quar-terly basis, plus interest at 6 percent per annum, as pre-scribed inF W Woolworth Company,90NLRB 289(1950), andIsisPlumbing & Heating Co,138 NLRB 716(1962), from the date of discharge to the date reinstatementis offeredUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-edORDER 20Respondent, Redwing Carriers, Inc, Creola, Alabama,its officers, agents, successors, and assigns, shall1Cease and desist from(a)Threatening employees with reprisals or loss of jobsbecause they engage in union activities(b) Soliciting employees to dissuade other employeesfrom supporting a union(c)Creating the impression of spying on the union activ-ities of employees(d)Coercively interrogating employees about theirunion activities(e)Discouraging membership in Teamsters, Chauffeurs,Warehousemen and Helpers Local Union 991, a/w Inter-national Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Ind, or any other la-bororganization,by discriminatorily discharging itsemployees or by discriminating in any other manner withrespect to their hire or tenure of employment or any termor condition of employment(f) In any other manner, interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act2Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act(a)Offer Byron Lowe immediate and full reinstatementto his former position or, if his job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges and make him wholefor any loss of pay he may have suffered in the manner setforth in the section of this Decision entitled "The Reme-dy"(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records and reports, and all other records necessary toanalyze and compute the amount of backpay due underthe terms of this Order(c)Post at its terminals in Creola, Alabama, and Pensa-cola, Florida, and at all other places where notices to em-ployees are customarily posted, copies of the attached no-20 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations be adopted by the Board and becomeits findings conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes REDWING CARRIERS, INC541ticemarked "Appendix " 21 Copies of the notice, on formsthereafter, in conspicuous places, including all placesprovided by the Regional Director for Region 15, afterwhere notices to employees are customarily posted Rea-being duly signed by Respondent's authorized representa-sonable steps shall be taken by the Respondent to insuretive, shall be posted by the Respondent immediately uponthat the notices are not altered, defaced, or covered by anyreceipt thereof, and be maintained for 60 consecutive daysother material(d)Notify the Regional Director for Region 15, in writ-21 In the event the Board's Order is enforced by a Judgment of the Uniteding, within 20 days from the date of this Order, what stepsStates Court of Appeals the words in the notice reading "Posted by Orderthe Respondent has taken to comply herewithof the National Labor Relations Board" shall read "Posted Pursuant to aIT IS FURTHER ORDERED that the complaintbe dismissedJudgment of the United States Court of Appeals Enforcing an Order of theinsofaras it allegesviolations of the Act not specificallyNational Labor RelationsBoard"found herein